Citation Nr: 0841195	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to November 22, 1989 
for the payment of DIC benefits.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  He died in August 1948.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the Board notes that the appellant has not been 
sent a VCAA notice letter in compliance with the above 
regulations and as required by law.  Therfore, the veteran 
must be provided with a proper VCAA notice letter.  
Specifically, the appellant should be advised of the 
regulations pertaining to how VA establishes an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the evidence 
and information required to substantiate 
her claim for an earlier effective date, 
prior to November 22, 1989, for DIC 
benefits, to include the information or 
evidence needed to establish an effective 
date.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




